TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 22, 2015



                                      NO. 03-14-00057-CV


                                   Ross O. Brown, Appellant

                                              v.

                            The County of Comal, Texas, Appellee




           APPEAL FROM 274TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
            VACATED AND DISMISSED FOR WANT OF JURISDICTION --
                      OPINION BY JUSTICE PURYEAR


This is an appeal from the judgment signed by the trial court on January 31, 2014. Having

reviewed the record, it appears to the Court that Ross O. Brown’s appeal is moot because no

further controversy exists between the parties. Therefore, the Court vacates the trial court’s

judgment and dismisses the appeal as moot. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.